     Case 4:18-cv-00483 Document 147 Filed on 08/27/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                            UNITED STATES DISTRICT COURT                                August 27, 2020
                             SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                 HOUSTON DIVISION

HARVEST NATURAL RESOURCES,                       §
INC., and HNR ENERGIA B.V.                       §
                                                 §
       Plaintiffs                                §
v.                                               §      CIVIL ACTION: H-18-483
                                                 §
RAFAEL DARIO RAMIREZ CARRENO.,                   §
                                                 §
       Defendant.                                §
                                                 §


                                            ORDER

       The Court has considered Plaintiffs Harvest Natural Resources, Inc. and HNR Energia,

B.V.’s Notice of Voluntary Dismissal of Defendant Rafael Dario Ramirez Carreno, filed

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The notice is granted.

       IT IS HEREBY ORDERED that Defendant Rafael Dario Ramirez Carreno is hereby

dismissed without prejudice.

       SIGNED on _____________________,
                   August 27            2020, at Houston, Texas.



                                                     _________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge
